Title: To Alexander Hamilton from James Read, 30 August 1799
From: Read, James (d. 1803)
To: Hamilton, Alexander


          
            Sir
            Raleigh North Carolina August 30th. 1799
          
          On the 8th. of this month I nominated Lieutenant McKenney Long to act as Adjutant of the sixth Regiment of Infantry until the Pleasure of the President of the United is known; he will I believe make a good Adjutant; I therefore wish him to be appointed
          A General Muster of the Militia of this County took place here on the 20th. Instt. I then had reason to believe that the officer I sent to Wilmington for the Cloathing had arrived with it at Fayetteville; in consequence of which I issued Orders for the officers to begin Recruiting. A considerable part of the Cloathing has since arrived; when the whole arrives which will I hope be next week I shall distribute it among the Captains and send the officers to their respective Recruiting Rendezvouss. I have received no account or information respecting the Cloathing, but what the Paymaster whom I sent to Wilmington for Money gave me on his return; and from Captain Hall whom I sent to Wilmington to have it forwarded to this place; it is probable that I may have been written to on the Subject but I have received no Letter 
          There is a Doctor Roger Cutlar who lives in Fayetteville that is desirous of being appointed Surgeon to the sixth Regiment; I am acquainted with him and I think him well qualified for the appointment; he is highly spoken of as a Physician and Surgeon; permit me to request the favour of you to promote his appointment
          Your Letter of the 13th. Instt. I received the 25th. Please to accept my thanks for the attention you have been pleased to pay to my Letters of the 25th of June and 27th. of July.
          Inclosed I transmit a Return of the officers
          With Great Respect I have the Honour to be Your Obedient Servant
          
            James Read
          
        